The first paragraph of the June 10, 2004 Decision of the Sentence Review Division states that the defendant was sentenced to Five (5) years in the Montana State Prison, with credit for all time served in jail on this charge and no credit for “street time”, for violations of the conditions of a suspended sentence for the offense of Aggravated Assault, a Felony.
NOW, THEREFORE, IT IS ORDERED that the first paragraph of the Decision dated June 10, 2004, SHALL READ as follows:
On November 24, 2003, the defendant was sentenced to Five (5) years in the Montana State Prison, with credit for all time served in jail on this charge and no credit for “street time”, for violations of the conditions of a suspended sentence for the offense of Theft, a Felony.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.